DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The preliminary amendment filed on 5/7/2021 was not entered because entry of the amendment would unduly interfere with the preparation of the Office action.  See 37 CFR 1.115(b)(2).  The examiner spent a significant amount of time on the preparation of an Office action before the preliminary amendment was received.  On the date of receipt of the amendment, the examiner had completed the search of the prior art of all pending claims and the drafting of the Office action.
Furthermore, entry of the preliminary amendment would require significant additional time on the preparation of the Office action.  Specifically, entry of the preliminary amendment would require the examiner to conduct additional prior art search covering a scope that was not previously searched and required and would .
A responsive reply (under 37 CFR 1.111 or 37 CFR 1.113 as appropriate) to this Office action must be timely filed to avoid abandonment.  
If this is not a final Office action, applicant may wish to resubmit the amendment along with a responsive reply under 37 CFR 1.111 to ensure proper entry of the amendment.

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrases “the petrous portion” and “the internal carotid artery” lack proper antecedent basis since neither of these body structures have been recited early in the claim; it is suggested to replace the term “the” in each of these phrases with the terms “a” and “an”, respectively. Based on the disclosure, it is clear that the phrase “the lumen” on line 9 refers to the “lumen” of the inner member that was introduced on line 5 and not the “catheter lumen” of the catheter that was introduced on line 4; however, in order to avoid confusion, it is suggested to amend line 9 to refer to “the lumen of the inner member”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The term “hypotube” is lacking an article preceding it; it is suggested to insert the term “a” before the term “hypotube”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  The phrase “the distal luminal portion” lacks proper antecedent basis; since it is clear that this is flexible distal .  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: The claim utilizes both the phrases “the assembled coaxial system” and “the assembled coaxial system of devices” to refer to the same system; since only one phrase should be used when referring to the same feature, it is suggested to amend lines 1 and 4 to refer to “the assembled coaxial system of devices”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  The phrase “the flexible distal luminal portion” lacks proper antecedent basis; since it is clear that this is intended to refer to the portion introduced in claim 14, it is suggested to amend this phrase to refer to “the flexible distal .  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  The phrase “the flexible distal luminal portion” lacks proper antecedent basis; since it is clear that this is intended to refer to the portion introduced in claim 14, it is suggested to amend this phrase to refer to “the flexible distal .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention p00000000000ertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (US Pat 7,604,612) in view of Dinh et al. (PG PUB 2015/0025562).
Re claim 1, Ressemann discloses a method of performing a medical procedure at a treatment site in a cerebral vessel of a patient (Col 1, Lines 28-29), the method comprising: assembling a coaxial system of devices (as seen in Fig 11G), the coaxial system of devices comprising: a catheter 100 (Fig 11C,11G) having a catheter lumen 140 (Fig 11C) and a distal end (to the right in Fig 11C,11G); and an inner member (the portion of 900 labeled in annotated Fig A below), having a lumen 910 (Fig 11E), extending through the catheter lumen (as seen in Fig 11G), wherein a tapered distal end 920 (Fig 11C) of the inner member extends distal to the distal end of the catheter forming an assembled coaxial system of devices (as seen in Fig 11G); and advancing the assembled coaxial system of devices together while a guidewire is not present in the lumen (the guidewire is within lumen 930 (Col 30, Lines 29-30), not within lumen 910 which is the claimed “lumen” as set forth above) (Col 30, Lines 2-16). Although Ressemann discloses that he assembled system is advanced within carotid arteries (Col 6, Lines 13-15), Ressemann does not explicitly disclose that the advancing of the assembled coaxial system of devices together is within the petrous portion of the internal carotid artery.  
Dinh, however, teaches a method of performing a medical procedure within a cerebral vessel wherein a catheter (as seen in Fig 5) is advanced within the petrous portion of the internal carotid artery (see Fig 1 that shows the catheter advanced past portion C7 of the internal carotid artery which lies distal to portion C2 which is the 

    PNG
    media_image1.png
    385
    861
    media_image1.png
    Greyscale

Re claim 2, Ressemann discloses removing the inner member after the catheter is placed at or near the treatment site (Col 31, Lines 15-18).
Re claim 3, Ressemann discloses advancing a treatment device 194 (Fig 6F) into the catheter lumen so that the treatment device resides at or near the treatment site (as seen in Fig 6F).
Re claim 4, Ressemann discloses removing occlusive material while applying a negative pressure to the catheter lumen to capture occlusive material at, within, or through the distal end of the catheter (Col 14, Lines 14-22).
Re claim 5, Ressemann discloses that the step of removing occlusive material comprises: inserting a retrievable stent device 193 (Fig 6E) through the catheter; capturing the occlusive material with the retrievable stent device and removing the occlusive material and the retrievable stent device from the treatment site (Col 14, Lines 14-22).  
Re claim 6, Ressemann as modified by Dinh in the rejection of claim 1 above discloses that the cerebral vessel is an intracranial vessel and wherein the treatment site is an occlusion or a region near a face of an occlusion within the intracranial vessel (Para 5,10,17 of Dinh; see the rejection of claim 1 for motivation).  
Re claim 7, Ressemann discloses that the tapered distal end of the inner member tapers distally from a first outer diameter to a second outer diameter that is smaller than the first outer diameter (as seen in Fig 11E).
Re claim 8,   Ressemann does not explicitly disclose that the distal end of the inner member tapers over a length between 1 cm and 3 cm.  However, it would have been an obvious matter of design choice to provide the taper over a length between 1 cm and 3 cm since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Re claim 9, Ressemann discloses that a proximal portion (labeled in annotated Fig A above) extends proximally from the inner member to outside the body of the patient (one of ordinary skill in the art would recognize that this limitation is met as the proximal portion includes a luer 940 at its proximal end, as seen in Fig 11E and Col 30, Lines 30-31).
Re claim 10, Ressemann discloses that the proximal portion has a third outer diameter that is smaller than the first outer diameter of the inner member (as seen in Fig A above).
Re claim 11, Ressemann discloses that the proximal portion is a stiff wire or hypotube (due to the presence of lumen 910 therein, as seen in Fig 11E). 
Re claim 14, according to a first interpretation, Ressemann discloses that the catheter comprises a flexible distal portion (labeled in annotated Fig B below) and a proximal tether element (labeled in annotated Fig B below) extending proximally from a point of attachment (labeled in annotated Fig B below) near a proximal end of the flexible distal portion (as seen in Fig B below), the proximal tether element extending proximally to outside the body of the patient (one of ordinary skill in the art would recognize that this limitation is met as the proximal tether element includes a luer 105 at its proximal end, as seen in Fig 11C and Col 10, Lines 53-56).  
According to a second interpretation, Ressemann discloses that the catheter comprises a flexible distal portion (everything distal to element 110, as seen in Fig 11C; labeled in Fig 1A as 120 and 130) and a proximal tether element 110 (Fig 11C) extending proximally from a point of attachment (the point of attachment being at the overlap of 110 and 120, as seen in Fig 11C and labeled in Fig 1A) near a proximal end of the flexible distal portion (as seen in Fig 11C), the proximal tether element extending proximally to outside the body of the patient (one of ordinary skill in the art would recognize that this limitation is met as the proximal tether element includes a luer 105 at its proximal end, as seen in Fig 11C and Col 10, Lines 53-56).  

    PNG
    media_image2.png
    542
    935
    media_image2.png
    Greyscale

Re claim 15, according to the second embodiment, Ressemann discloses that an outer diameter of the proximal tether element at the point of attachment is smaller than an outer diameter of the distal luminal portion at the point of attachment (as seen in Fig 11C and Fig 1A wherein proximal tether element 110 is received inside portion 120 of the distal luminal portion).
Re claim 16, according to both embodiments, Ressemann discloses that the proximal tether element has sufficient rigidity to push the catheter distally towards the treatment site (Col 10, Lines 36-42).
Re claim 17, according to both embodiments, Ressemann discloses introducing through an insertion site of the patient an arterial access device 160 (Fig 5A), the arterial access device comprising an elongate body (as seen in Fig 5A) sized and shaped to be introduced into a carotid artery (Col 6, Lines 13-15), the elongate body defining an internal lumen (within which 100 and 900 travel, as seen in Fig 5A) and a 
Re claim 18, according to both embodiments, Ressemann discloses that the advancing the assembled coaxial system step is performed after the arterial access device is advanced into the carotid artery (as seen in Fig 6A,6B; Col 18, Lines 5-8) and further comprises: inserting the assembled coaxial system into the internal lumen of the elongate body (as seen in Fig 6B; Col 18, Lines 6-8); and advancing the assembled coaxial system of devices through the internal lumen until the distal end of the catheter is past the distal end of the arterial access device (as seen in Fig 6B).
Re claim 19, according to the first embodiment, Ressemann discloses that a length of the flexible distal luminal portion is less than an insertable length of the arterial access device (as seen in Fig 6B).
According to the second embodiment, Ressemann discloses that a length of the flexible distal luminal portion is less than an insertable length of the arterial access device (since the flexible distal luminal portion is distal to the proximal tether element 110 and the proximal tether element 110 has markers 115 thereon for a user to visualize (Col 10, Lines 47-53), one of ordinary skill in the art would recognize that the flexible distal luminal portion is within the arterial access device and thus shorter than the arterial access device).
Re claim 24, Ressemann as modified by Dinh in the rejection of claim 1 above discloses that advancing the assembled coaxial system of devices together further comprises advancing the assembled coaxial system of devices together after the distal end of the catheter is advanced distal to the petrous portion of the internal carotid artery .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (US Pat 7,604,612)/Dinh et al. (PG PUB 2015/0025562) in view of Razi (US Pat 5,542,936).
Re claim 8, Ressemann/Dinh disclose all the claimed features but fail to explicitly disclose the length of taper; therefore, Ressemann/Dinh does not explicitly disclose that the distal end of the inner member tapers over a length between 1 cm and 3 cm.  Razi, however, teaches an assembly (Fig 1) comprising an inner member 2 (Fig 1) that resides within a catheter 1 (Fig 1) and has a tapered tip (as seen in Fig 1) that tapers 2 cm (Col 4, Lines 40-43) for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ressemann/Dinh to include the taper of the distal end of the inner member with a length between 1 cm and 3 cm, as taught by Razi, for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40-43).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (US Pat 7,604,612)/Dinh et al. (PG PUB 2015/0025562) in view of Itou et al. (US Pat 7,736,355).
Re claims 12 and 13, Ressemann/Dinh disclose all the claimed features except explicitly disclosing that the first outer diameter is between about 0.003" - about 0.010" smaller than an inner diameter of the catheter lumen (as required by claim 12) and wherein the inner diameter of the catheter lumen is between about 0.040" to about 0.088" (as required by claim 13). Itou, however, teaches an inner member 2 (Fig 5) and an outer member 1 (Fig 5) wherein the outer member has a diameter between about 0.040” to about 0.088” (Col 6, Lines 57-50; “1.8 mm” = 0.07 inch) and the inner member has an outer diameter between about 0.003” – about 0.010” smaller than an inner diameter of the lumen of the outer member (Col 6, Lines 47-55; “0.05 mm – 0.15 mm” = 0.002 – 0.006 inch) for the purpose of ensuring that the sliding performance between the two members is high and the convenience of use is good (Col 6, Lines 55-58). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ressemann/Dinh to provide the catheter lumen with an inner diameter between about 0.040” to about 0.088” and to provide the first outer diameter of the inner member between about 0.003” – about 0.010” smaller than the inner diameter of the catheter lumen, as taught by Itou, for the purpose of ensuring that the sliding performance between the two structures is high and the convenience of use is good (Col 6, Lines 55-58).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (US Pat 7,604,612)/Dinh et al. (PG PUB 2015/0025562) in view of Bose et al. (PG PUB 2009/0030400).
Re claim 20, according to the first embodiment, Ressemann discloses that the length of the flexible distal luminal portion is between 10 cm and 25 cm or between 25 cm and 50 cm (“about 5 to about 20 cm”; Col 10, Lines 11-12) but Ressemann/Dinh does not explicitly disclose that the insertable length of the arterial access device is between 80 cm and 120 cm. Bose, however, teaches an arterial access device 12 (Fig 1) having an insertable length between 80 cm and 120 cm (Para 23) for the purpose of reaching an intracranial target site from the femoral artery (Para 26). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ressemann/Dinh to include the arterial access device with an insertable length between 80 cm and 120 cm, as taught by Bose, for the purpose of reaching an intracranial target site from the femoral artery (Para 26).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (US Pat 7,604,612)/Dinh et al. (PG PUB 2015/0025562) in view of Root et al. (US Pat 8,048,032).
Re claims 21-23, Ressemann/Dinh disclose all the claimed features except locking the catheter and the inner member into a fixed position relative to one another forming a locked assembly, wherein advancing the assembled coaxial system comprises advancing the locked assembly (as required by claim 21), wherein locking the catheter and the inner member comprises using a mechanical locking element or gripping the catheter and the inner member by hand (as required by claim 22), and wherein the mechanical locking element is configured to be placed in a locked configuration to maintain the fixed position and an unlocked configuration to allow for .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-24 and 26 of U.S. Patent No. 10,456,555 in view of .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783